Exhibit 10.14

 

EXECUTION VERSION

 

SECOND AMENDMENT TO WAREHOUSING

CREDIT AND SECURITY AGREEMENT

 

THIS SECOND AMENDMENT TO WAREHOUSING CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made as of April 8, 2013, by and among W&D INTERIM LENDER II LLC
(the “Borrower”), WALKER & DUNLOP, INC. (the “Guarantor”), BANK OF AMERICA,
N.A., as administrative agent (the “Administrative Agent”), and the lenders
party hereto (the “Lenders”).

 

R E C I T A L S

 

The Borrower, the Guarantor, the Administrative Agent, and the Lenders are
parties to, among other documents, instruments, and agreements, that certain
Warehousing Credit and Security Agreement dated as of October 5, 2012 (as the
same may be amended, supplemented, or otherwise modified to the date hereof, the
“Loan Agreement”).

 

Capitalized terms used in this Amendment without definition have the meanings
specified therefor in the Loan Agreement.

 

The Borrower, the Guarantor, the Administrative Agent and the Lenders desire to
amend the Loan Agreement on and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements of the parties set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Amendments.  Effective on the Effective Date (as hereafter
defined), the Loan Agreement is hereby amended by deleting in its entirety the
definition of Interest Payment Date where it appears in Section 15.1 and
replacing it with the following:

 

“Interest Payment Date” means (a) prior to May 1, 2013, the first (1st) day of
each calendar month, and (b) from and after May 1, 2013, the fifteenth (15th)
day of each calendar month (for the avoidance of doubt, the Interest Payment
Date occurring in May 2013 is May 15).  Notwithstanding the foregoing, if a day
which otherwise would have been an Interest Payment Date is a Saturday, Sunday
or day on which the Administrative Agent is required to be closed in Boston,
Massachusetts, the Business Day immediately following such day shall be the
related Interest Payment Date instead of such day.

 

2.             Acknowledgments by Borrower.  The Borrower acknowledges, confirms
and agrees that:

 

(a)           This Amendment is a Loan Document.  From and after the Effective
Date, all references to the Loan Agreement in any Loan Document shall be to the
Loan

 

--------------------------------------------------------------------------------


 

Agreement as amended by this Amendment and as it from time to time hereafter may
be amended, supplemented, restated, or otherwise modified.

 

(b)           Except as provided herein, the terms and conditions of the Loan
Agreement and the other Loan Documents remain in full force and effect, and the
Borrower hereby (x) ratifies, confirms and reaffirms all and singular of the
terms and conditions of the Loan Agreement and the other Loan Documents, and
(y) represents and warrants that:

 

(i)            No Unmatured Default or Event of Default exists as of the date
the Borrower executes this Amendment, nor will an Unmatured Default or Event of
Default exist as of the Effective Date.

 

(ii)           The representations and warranties made by the Borrower in the
Loan Agreement and the other Loan Documents are true and correct as of the date
hereof, and will be true and correct as of the Effective Date, except as to
(A) matters which speak to a specific date, and (B) changes in the ordinary
course to the extent permitted and contemplated by the Loan Agreement.

 

(iii)          The Borrower has the power and authority and legal right to
execute, deliver and perform this Amendment, has taken all necessary action to
authorize the execution, delivery, and performance of this Amendment, and the
person executing and delivering this Amendment on behalf of the Borrower is and
will be duly authorized to do so.

 

(iv)          This Amendment has been duly executed and delivered by the
Borrower, and constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to the effect of applicable bankruptcy and other similar laws affecting the
rights of creditors generally and the effect of equitable principles whether
applied in an action at law or a suit in equity.

 

(c)           The Borrower shall promptly pay upon receipt of an invoice or
statement therefor the reasonable attorneys’ fees and expenses and disbursements
incurred by the Administrative Agent and the Lenders in connection with this
Amendment and any prior matters involving the Loan.

 

(d)           The Borrower does not have any offsets, defenses, claims,
counterclaims or causes of action of any kind or nature against the
Administrative Agent or any Lender with respect to any of its liabilities and
obligations to the Administrative Agent or any Lender, and, in any event, the
Borrower specifically waives, releases, and forever relinquishes all claims,
demands, obligations, liabilities, and causes of action of whatever kind or
nature, whether known or unknown, which it has or may have, from the beginning
of the world to both the date hereof and the Effective Date, against the
Administrative Agent, or any Lender or their respective current or former
Affiliates, officers, directors, employees, agents, attorneys, independent
contractors, and predecessors, together with their successors and assigns,
directly or indirectly arising out

 

2

--------------------------------------------------------------------------------


 

of or based upon any matter related to the Loan, the Obligations, the Loan
Agreement, any other Loan Documents, or the administration thereof.

 

3.             Acknowledgements and Agreements of the Guarantor.

 

(a)           The Guarantor hereby ratifies and confirms all of the terms and
conditions of the Guaranty, the Pledge Agreement, and the Loan Agreement, and
represents and warrants that (i) the representations and warranties made or
deemed made by the Guarantor in the Loan Documents are true and correct in all
material respects as of the date hereof, except as to matters which speak to a
specific date and for changes in the ordinary course to the extent permitted and
contemplated by the Loan Documents, and (ii) no event has occurred or failed to
occur, which occurrence or which failure to occur constitutes, or solely with
the passage of time or the giving of notice (or both) would constitute, an
Unmatured Default or an Event of Default.

 

(b)           Without limiting the foregoing, the Guarantor (i) reaffirms, and
confirms its guaranty of all of the Guaranteed Obligations (as defined in the
Guaranty) as of the date hereof and as previously, and as hereafter from time to
time may be, increased, reduced, modified, extended, renewed, amended,
supplemented or restated, and notwithstanding the release of any collateral
therefor or of any other Person liable for any or all of the Guaranteed
Obligations, whether or not the Guarantor executes a confirmation of the
applicable Loan Documents in connection therewith, and (ii) agrees that neither
the execution of this Amendment, nor the performance or consummation of any of
the transactions contemplated hereby, shall in any way limit, restrict, qualify,
or extinguish the Guarantor’s liability under the terms of the applicable Loan
Documents.

 

(c)           The Guarantor acknowledges, confirms and agrees that it does not
have any offsets, defenses, claims, counterclaims or causes of action of any
kind or nature against the Administrative Agent or any Lender with respect to
any of its liabilities and obligations to the Administrative Agent or any
Lender, and, in any event, the Guarantor specifically waives, releases, and
forever relinquishes all claims, demands, obligations, liabilities, and causes
of action of whatever kind or nature, whether known or unknown, which it has or
may have, from the beginning of the world to both the date hereof and the
Effective Date, against the Administrative Agent, or any Lender or their
respective current or former affiliates, officers, directors, employees, agents,
attorneys, independent contractors, and predecessors, together with their
successors and assigns, directly or indirectly arising out of or based upon any
matter related to the Loan, the Obligations, the Loan Agreement, any other Loan
Documents, or the administration thereof.

 

(d)           The Guarantor hereby represents and warrants that the Guarantor
has the power and authority and legal right to execute, deliver and perform this
Amendment, and has taken all necessary action to authorize the execution,
delivery, and performance of this Amendment, that the person executing and
delivering this Amendment on behalf of the Guarantor is duly authorized to do
so, and that this Guaranty has been duly executed and delivered by the
Guarantor.

 

3

--------------------------------------------------------------------------------


 

4.             Conditions Precedent.  This Amendment shall be effective upon the
satisfaction by the Borrower of, or written waiver by the Administrative Agent
and the Lenders of, the following conditions, and any other conditions set forth
in this Amendment, by no later than 4:00 p.m. (Boston time) on the date of this
Amendment, as such time and date may be extended in writing by the
Administrative Agent and the Lenders, in their sole discretion (with the date,
if at all, by which such conditions have been satisfied or waived being referred
to herein as, the “Effective Date”), failing which this Amendment and all
related documents shall be null and void at the option of the Administrative
Agent and the Lenders:

 

(a)           Delivery by the Borrower to the Administrative Agent and each
Lender of the following:

 

(i)            This Amendment, duly executed by the Borrower, the Guarantor, the
Administrative Agent and each Lender.

 

(ii)           Such other documents as the Administrative Agent or any Lender
reasonably may require, duly executed and delivered.

 

(b)           No Unmatured Default or Event of Default shall have occurred and
be continuing, or will be caused by or result from the Borrower’s execution and
delivery of this Amendment and the documents, instruments, and agreements
related hereto, or the performance by the Borrower of its obligations
thereunder.

 

(c)           The representations and warranties of the Borrower and the
Guarantor contained in this Amendment or in any document, instrument, or
agreement delivered or to be delivered in connection with this Amendment
(i) shall have been true and correct in all material respects on the date that
such representations and warranties were made (except for those which expressly
relate to an earlier date, which shall be true and correct as of such earlier
date) and (ii) shall be true and correct in all material respects on the
Effective Date as if made on and as of such date (except for those which
expressly relate to an earlier date, which shall be true and correct as of such
earlier date).

 

(d)           In addition to all other expense payment and reimbursement
obligations of the Borrower under the Loan Agreement and other Loan Documents,
the Borrower will, promptly following the receipt of an appropriate invoice
therefor, pay or reimburse the Administrative Agent and each Lender for all of
their respective reasonable out of pocket costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses and disbursements) incurred 
in connection with the preparation of this Amendment and any other documents in
connection herewith and the matters addressed in and contemplated by, this
Amendment.

 

5.             Miscellaneous.

 

(a)           This Amendment shall be governed in accordance with the internal
laws of the Commonwealth of Massachusetts (without regard to conflict of laws
principles) as an instrument under seal.

 

4

--------------------------------------------------------------------------------


 

(b)           This Amendment may be executed in one or more counterparts, each
of which when so executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same instrument.  Signatures
transmitted electronically (including by fax or e-mail) shall have the same
legal effect as originals, but each party nevertheless shall deliver originally
signed counterparts of this Amendment to each other party, upon request.

 

(c)           This Amendment constitutes the complete agreement among the
Borrower, the Guarantor, the Administrative Agent, and the Lenders with respect
to the subject matter of this Amendment and supersedes all prior agreements and
understanding relating to the subject matter of this Amendment, and may not be
modified, altered, or amended except in accordance with the Loan Agreement.

 

(d)           Time is of the essence with respect to all aspects of this
Amendment.

 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

Executed as a sealed instrument as of the date first above written.

 

 

W&D INTERIM LENDER II LLC

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

EVP, CFO & Treasurer

 

 

 

 

 

WALKER & DUNLOP, INC.

 

 

 

By:

/s/ Stephen P. Theobald

 

Name:

Stephen P. Theobald

 

Title:

EVP, CFO & Treasurer

 

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Jane E. Huntington

 

Name:

Jane E. Huntington

 

Title

Senior Vice President

 

[Signature page to Second Amendment to Warehousing Credit and Security
Agreement]

 

--------------------------------------------------------------------------------